Rodenbeck, J.
The referee’s fees and disbursements herein should be reduced by deducting therefrom fifty dollars for referee’s fees and five dollars for the expense of posting notices on the first sale and two dollars and twenty cents for the expense of posting notices on the second sale. The referee’s fees are fixed by statute in these cases (Code Civ. Pro. *192§§ 3297, 3307, subd. 8), and Ms compensation including commissions cannot exceed the sum of fifty dollars, nor can he be allowed more than that sum where there is more than one sale. Caryl v. Stafford, 69 Hun, 318. There is no provision of the statute for the allowance of the expense of posting notices. These expenses are included in the item allowed for posting notices and the sum of seven dollars and twenty cents which was included in the referee’s report of sale for these expenses should be deducted, making a total deduction of fifty-seven dollars and twenty cents. Walbridge v. James, 16 Hun, 8; Harburger v. St. John’s A. M. E. Church, 87 Misc. Rep. 227.
Motion granted.